TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00372-CV



                                      In re Greg Daniels


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator has filed a motion for temporary relief and a petition for writ of mandamus.

We deny the motion and the petition for writ of mandamus. See Tex. R. App. P. 52.8, 52.10.



                                            __________________________________________

                                            Diane M. Henson, Justice



Before Chief Justice Jones, Justices Puryear and Henson

Filed: June 4, 2012